DETAILED ACTION

Response to Amendment
Receipt is acknowledged of applicant's arguments filed on 9/1/20. Claims 4-11, 14, 17-18, 21 and 23-25 are currently pending and an action on the merits is as follows.

Response to Arguments


Applicant’s arguments, see appeal brief, filed 9/1/20, with respect to the rejection(s) of claim(s) 4-11, 14, 17-18, 21 and 23-25 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claim 4-11, 14, 17-18, 21 and 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance: As Applicant argued in the appeal brief Papyan and Tran are not combinable as one of ordinary skill would not have looked to the no contact radar sensors of Tran to modify Papyan.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A CATINA/Examiner, Art Unit 3791                   

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791